PER CURIAM.
Clifton Pitts appeals his convictions for burglary of an unoccupied dwelling and criminal mischief. We see no reversible error and, therefore, affirm. The State cross-appeals from the trial court’s failure to impose a prison releasee reoffender sentence. We affirm based on the supreme court’s recent decision in State v. Huggins, 26 Fla. L. Weekly S174, — So.2d —, 2001 WL 278107 (Fla. Mar. 22, 2001) (holding that Prison Releasee Reoffender Punishment Act does not apply to burglary of an unoccupied dwelling).
Affirmed.
SALCINES and STRINGER, JJ„ Concur.
BLUE, A.C.J., Concurs specially with opinion.